DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 24, the phrase “wherein the tread has one or more tread or ribs” in line 1 is unclear. It is unclear how the tread can have a tread or treads. Does Applicant intend instead that the tread has one or more tread features, like blocks or grooves, or ribs? For the purposes of examination, the examiner assumes it could be any sort of tread feature, such as blocks, grooves, sipes, etc. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (JP 2006-168564, see machine translation) (of record) and Nobuchika et al. (US 2007/0017615) (of record).

Regarding claim 12, Nonaka discloses tire having a tread (Fig. 1: 14), wherein the tread is formed from a first (Fig. 1: 12) and second rubber compound (Fig. 1: 22), and the second compound has a smaller elastic modulus than the first compound (i.e. the second compound is different than the first compound) ([0020]), wherein the tread has a first lateral edge formed of approximately 90% to 100% of the first compound (Fig. 1: see left edge of tread 14 formed of almost entirely first compound 12), which falls within and overlaps with the claimed range of 90% to 99%. Nonaka further discloses the tread has a second lateral edge formed of approximately 50% of the first compound and approximately 50% of the second compound (Fig. 1: see right edge of tread 14 formed approximately by half of the first compound 12 and half of the first compound 22), which falls within and overlaps with the claimed ranges of 40-60% of the first compound and 60-40% of the second compound. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the percentages of the first and second rubbers in the first and second lateral edges. 
However, Nonaka does not expressly recite that the first rubber is made of silica.
Nobuchika teaches making a rubber tire component by winding at least one unvulcanized rubber tape, wherein the unvulcanized rubber tape is a hybrid rubber tape made of a high-performance rubber 
The examiner notes that the claim limitations for a “first lateral edge” and a “second lateral edge” are broad and do not require any definite boundaries as to what constitutes the edge. Thus, there is a point/region on the first lateral edge at which there is only 90-99% of the first compound and 1-10% of the second compound and a point/region on the second lateral edge at which there is only 40-60% of the first compound and 60-40% of the second compound. 
The examiner notes that the claim limitations “wherein the tread is formed from a continuous spiral winding of a coextruded dual layer strip of a first and second rubber” and “wherein the tread has a first lateral edge formed from spirally winding a continuous strip” are product-by-process limitations wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. In this case, the claim limitation does not require a process step, but rather the structure that is implied by the step (i.e. a tread formed from a first and 
Optionally, it is nevertheless generally known in the tire art to provide the tread so as to be formed from a continuous spiral winding of a coextruded dual layer strip of a first and second rubber. For instance, Nobuchika teaches a tire component that is formed by winding a hybrid rubber tape (i.e. continuous spiral winding of a coextruded dual layer strip of a first and second rubber) a large number of times ([0024], [0072]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found have found it obvious to optionally modify Nonaka in order to provide the tread so as to be formed from a continuous spiral winding of a coextruded dual layer strip of a first and second rubber as is a generally known method in the tire art, as taught by Nobuchika.

Regarding claim 13, Nobuchika further teaches that the tire tread has ribs (Fig. 12) formed of the wound coextruded dual layer strip (Fig. 12: T). Nobuchika also teaches that one end of the tread may be formed from only a first rubber (Fig. 15: 20) ([0077]-[0078]), while a central portion of the tread may be formed of a gradient of the first rubber to the second rubber (Fig. 15: T) ([0078]). Accordingly, a rib formed at the tread edge will necessarily be formed of 100% of the first rubber, which falls within and overlaps with the claimed range of 90-100%, and a second rib in the central portion of the tread will necessarily be formed of a gradient of the first rubber to the second rubber. As the high-performance rubber composition RH (i.e. first rubber) is increased in the volume percentage of the whole, the improvements by the high-performance rubber composition RH can be maximized ([0080]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify 

Regarding claims 14-15, Nonaka further discloses that the elastic modulus between the first and second rubbers differ ([0008], [0011], [0013]). The first rubber having a high elastic modulus plays a role of appropriately transmitting the driving force and the steering force to the road surface, and the second rubber having a low elastic modulus and a low heat generation serves to suppress the rolling resistance ([0014]). Moreover, Nobuchika teaches that the elasticity and hardness (i.e. stiffness) of the rubbers can be adjusted so as to affect various performance properties and characteristics of the tread ([0034]). In other words, properties such as the hardness, stiffness, elastic modulus and the like, such as the shear storage modulus, are considered to be result effective variables that can be varied to affect the performance of the tread. While Nonaka and Nobuchika do not explicitly disclose the value for the shear storage modulus G’ of the second rubber, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said modulus. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). 

Regarding claim 16, Nonaka discloses that the second layer of compound may have a thinner gauge (Fig. 1: 22, t2) than the first layer of compound (Fig. 1: 12, t1) ([0021]-[0022]).

Regarding claims 17-18, Nobuchika further teaches that the continuous coextruded strip may be a flattened rectangle, oval, flat triangle, and aside from these shapes, various shapes (e.g. rhombus, circle, and the like) may be used too ([0027], [0044]). Case law holds that changes in shape are matters of design .

Claims 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura (US 2015/0090381) (of record).

Regarding claim 19, Shimomura discloses a tire having a tread (Fig. 1: 3), wherein the tread is formed from a continuous spiral winding of a coextruded dual layer strip (Figs. 3-4) of a first (Figs. 1, 6: 22) and second rubber compound (Figs. 1, 6: 21) ([0011], [0043], [0065]), wherein the second compound is different than the first compound and selected for a desired property ([0011], [0020], [0061]), wherein a portion of the tread has a gradient of the first compound (Fig. 6: 22) to the second compound (Fig. 6: 21) ([0061]).
Shimomura further discloses that the coextruded strips are aligned with the radial direction (Fig. 3: see how the coextruded strips 21, 22 are laid in same manner with the wide flat portion facing down and thus when wound will necessarily be aligned with the radial direction; Fig. 5: see also how the strips are wound so as to extend upward in the radial direction). 
The examiner notes that the claim limitation “the coextruded strips are aligned with the radial direction” is very broad. The coextruded strips were not provided with a claimed structure or orientation during winding and thus when winding the strips circumferentially and axially they will also necessarily be wound so as to be aligned with the radial direction. 
The examiner notes that the claim limitation “wherein the second compound is … selected for a desired property” is a recitation of intended use that does not require any additional structure to the tire. 
The examiner notes that the gradient is only required to be present in a portion of the tread and not across the entire axial length of the tread. 

Regarding claim 20, Shimomura further discloses that the gradient is formed by gradually increasing a ratio of the second compound to the first compound (Figs. 1-2).

Regarding claim 21, Shimomura further discloses that a ratio of the first compound to the second compound of the coextruded strip varies in the axial direction (Figs. 1-2).

Regarding claim 23, Shimomura further discloses that a first lateral edge is formed from spirally winding a continuous coextruded strip of approximately 90-99% of the first compound (Figs. 1-2: see lateral edges in Sh region comprising 22), and approximately 1-10% of the second compound (Figs. 1-2: see lateral edges in Sh region comprising 21). Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the percentage of the first and second compounds in the first lateral edge. 
The examiner notes that the claim limitation for a “first lateral edge” is broad and does not require any definite boundaries as to what constitutes the edge. Thus, there is a point/region on the first lateral edge at which there is only 90-99% of the first compound and 1-10% of the second compound. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura (US 2015/0090381) (of record) as applied to claim 19 above, and further in view of Tawara (JP 2005-008072, see machine translation) (of record).

Regarding claim 24, Shimomura does not expressly recite that the tread has one or more tread features or ribs formed of 40-60% of the first compound and 60-40% of the second compound.
Tawara teaches a pneumatic tire which is particularly suitable as a winter tire and improves the performance on ice without impairing steering stability on snow and ice roads by improving a cap rubber portion of a tread rubber ([0001]), wherein the tread comprises a first rubber (Fig. 1: 14A) and a second rubber (Fig. 1: 14B) that are different from each other ([0011], [0018], [0023]). Moreover, in order to further enhance the performance on ice, it is preferable to set the width (Fig. 1: Wa) of the first rubber layer (Fig. 1: 14A) larger than the width (Fig. 1: Wb) of the second rubber layer (Fig .1: 14B) ([0030]). In other words, the widths, and thereby the percentages of the first and second rubbers in each tread rib is considered to be a result effective variable that could be varied so as to further enhance the performance on ice. While Tawara does not explicitly disclose the value for the percentage of the first and second compounds in a tread rib, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said percentages. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Shimomura in order optimize the percentages of the first and second rubber compounds in one or more of the tread ribs so as to further enhance the performance of the tread on ice, as taught by Tawara. 

Claims 19-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (JP 2006-168564, see machine translation) (of record) and Matsuda (JP 2008-024222, see machine translation) (of record).

Regarding claims 19-21, Nonaka discloses a tire having a tread (Fig. 1: 14), wherein the tread is formed from a first (Fig. 1: 12) and second rubber compound (Fig. 1: 22), wherein the second rubber has a smaller elastic modulus than the first rubber (i.e. the second compound is different than the first compound and selected for a desired property) ([0020]), wherein a portion of the tread has a gradient of the first compound to the second compound (Fig. 1: see transitions in tread 14 from first rubber 12 to second rubber 22).
Nonaka does not expressly recite that the gradient is formed by gradually increasing a ratio of the second compound to the first compound, that a ratio of the first compound to the second compound of the coextruded strip varies in the axial direction, or that the coextruded strips are aligned with the radial direction.
Matsuda teaches a tire having a tread (Fig. 1: 1) ([0009]), similar to Nonaka, wherein the tread is formed from a first (Fig. 1: 14b) and second rubber compound (Fig. 1: 14a), wherein the second compound is different than the first compound and selected for a desired property ([0014]), wherein a portion of the tread (Fig. 1: 1) has a gradient of the first compound (Fig. 1: 14b) to the second compound (Fig 1: 14a) ([0014]). Matsuda teaches that the gradient is formed by gradually increasing a ratio of the second compound (Fig. 1: 14a) to the first compound (Fig. 1: 14b) ([0014], [0016], [0022]). Matsuda further teaches that a ratio of the first compound (Fig. 1: 14b) to the second compound (Fig. 1: 14a) of the coextruded strip varies in the axial direction ([0014], [0016], [0022]). In this manner, there are materials with excellent dry steering stability and wet steering stability laminated to form the tread portion ([0014], 
The examiner notes that the claim limitation “wherein the second compound is … selected for a desired property” is a recitation of intended use that does not require any additional structure to the tire. The recitation does not result in structural difference between the claimed invention and the prior art because Nonaka, as discussed in the detailed rejection above, discloses a tire comprising the tread structure as claimed, thereby, the second compound is capable of being selected for a desired property. Moreover, the claim limitation is so broad that the second compound may be selected for any possible or conceivable property imaginable. 
The examiner notes that the claim limitations “wherein the tread is formed from a continuous spiral winding of a coextruded dual layer strip of a first and second rubber compound” is a product-by-process limitation wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. In this case, the claim limitation does not require a process step, but rather the structure that is implied by the step (i.e. a tread formed from a first and second rubber compound). One of ordinary skill in the art at the time of the claimed invention would readily recognize or would have found it obvious that Nonaka discloses, or is at least capable of, providing the tread so as to be formed from a continuous spiral winding of a coextruded dual layer strip of a first and second rubber compound.

Regarding claim 23, Nonaka further discloses that a first lateral edge formed of approximately 90% to 100% of the first compound (Fig. 1: see left edge of tread 14 formed of almost entirely first rubber 12), which falls within and overlaps with the claimed range of 90% to 99% of the first compound, and thereby 1-10% of the second compound. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the percentages of the first and second compounds in the first lateral edge. 
The examiner notes that the claim limitation for a “first lateral edge” is broad and does not require any definite boundaries as to what constitutes the edge. Thus, there is a point/region on the first lateral edge at which there is only 90-99% of the first compound and 1-10% of the second compound. 
The examiner further notes that the claim limitations “a first lateral edge is formed from spirally winding a continuous coextruded strip” is a product-by-process limitation wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. In this case, the claim limitation does not require a process step, but rather the structure that is implied by the step (i.e. a first lateral edge of 90-99% of the first compound and 1-10% of the first compound). One of ordinary skill in the art at the time of the claimed invention would have found it obvious that Matsuda discloses, or is at least capable of, providing a first lateral edge is formed from spirally winding a continuous coextruded strip of 90-99% of the first compound and 1-10% of the first compound.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (JP 2006-168564, see machine translation) (of record) and Matsuda (JP 2008-024222, see machine translation) (of record) as applied to claim 19 above, and further in view of Tawara (JP 2005-008072, see machine translation) (of record).

Regarding claim 24, Nonaka does not expressly recite that the tread has one or more tread features or ribs formed of 40-60% of the first compound and 60-40% of the second compound.
Tawara teaches a pneumatic tire which is particularly suitable as a winter tire and improves the performance on ice without impairing steering stability on snow and ice roads by improving a cap rubber portion of a tread rubber ([0001]), wherein the tread comprises a first rubber (Fig. 1: 14A) and a second rubber (Fig. 1: 14B) that are different from each other ([0011], [0018], [0023]). Moreover, in order to further enhance the performance on ice, it is preferable to set the width (Fig. 1: Wa) of the first rubber layer (Fig. 1: 14A) larger than the width (Fig. 1: Wb) of the second rubber layer (Fig .1: 14B) ([0030]). In other words, the widths, and thereby the percentages of the first and second rubbers in each tread rib is considered to be a result effective variable that could be varied so as to further enhance the performance on ice. While Tawara does not explicitly disclose the value for the percentage of the first and second compounds in a tread rib, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said percentages. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the percentages of the first and second rubbers in a tread rib in order to further enhance the performance of the tread on ice. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Nonaka in order optimize the percentages of the first and second rubber compounds . 

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. 
On page 1 of the Remarks, Applicant argues that “the tread of Claim 12 is asymmetrical because the first lateral edge has a highly loaded strip containing 90-99% of the first compound/10% second compound, and a second layer edge having 40-60% first compound/60-40% second compound.” Applicant further argues that “[t]he cited reference [Nonaka] illustrates a symmetrical tread.” The examiner respectfully disagrees. As discussed in the detailed rejection above, Nonaka discloses a tread wherein a first lateral edge comprises more of the first compound, and the second lateral edge comprises approximately half and half of the first and second compounds (i.e. 50%), which falls within the claimed ranges. Moreover, the claim limitations for a “first lateral edge” and a “second lateral edge” are broad and do not require any definite boundaries as to what constitutes the edge. Thus, there is a point/region on the first lateral edge at which there is only 90-99% of the first compound and 1-10% of the second compound and a point/region on the second lateral edge at which there is only 40-60% of the first compound and 60-40% of the second compound. 
On page 1 of the Remarks, Applicant argues that “Claim 19 has been further amended to recite that the coextruded strips are aligned with the radial direction” and that “Nonaka teaches strips that form an angle with the radial direction, and thus are not aligned with the radial direction.” The examiner notes that Nonaka in view of Matsuda, as applied to prior claim 22 in the previous office action, discloses that the strips may be aligned with the radial direction so as to provide the tread with excellent dry steering stability and wet steering stability. Accordingly, while Nonaka may disclose angled strips, modified Nonaka 
The examiner notes that no arguments were presented against the Shimomura reference. The examiner refers to the detailed rejection above as to how Shimomura still satisfies the claim limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                       

                                                             
/ROBERT C DYE/Primary Examiner, Art Unit 1749